Title: From James Madison to Robert Williams, 4 April 1808
From: Madison, James
To: Williams, Robert



Sir,
Department of State April 4 1808

Agreeably to an Act of Congress entitled "An Act for the more general promulgation of the laws of the United States passed 3d. March 1795, and the Acts in addition thereto passed 2d. March 1799 and on the 27th March 1804, I have transmitted to the Collector of the Customs at Philada. 57 copies of the laws of the United States 2d. Session 9th. Congress, being the proportion for the Mississippi Terry with a request that he would forward them to your Excellency.  I have the honor to be with great respect Sir, Your Obt. Sert.

James Madison

